Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ a first slider that includes a first external guide that faces part of the first side and has a third curved side, a first internal guide that faces part of the second side and has a fourth curved side; and a second s lider that includes a second external guide that faces another part of the first side and has a fifth curved side and a second internal guide that faces another part of the second side and has a sixth curved side; wherein a radius of the third curved side is greater than a radius of the fourth curved side, wherein in a reduction mode, the flexible display panel includes:
a first part between a first end portion of the flexible display pane! and a portion bent by one of the first external guide and the first internal guide, and a second part between a second end portion of the flexible display panel and a portion bent by one of the second 
Regarding independent claim 9, patentability exists, at least in part, with the claimed features of “a first slider that includes a first external guide, a first internal guide that feces the first external guide, a first curved space between the a first external guide and the first Internal guide, a first receiver connected to the first external guide and the first Internal guide, and a first internal space connected with the first curved space that receives part of the flexible display panel in a reduction mode; wherein the housing includes fourth support plate and a guide plate, and the first receiver extends into a space between the fourth support plate and the guide plate, wherein a width of the first curved space is greater than a thickness of the flexible display panel; andwhen the first slider moves toward the housing, the first side contacts a first curved side of the first external guide and is bent by the first curved side and when the first slider moves away from the housing, the second side contacts a second curved side of the first internal guide and is bent by the second curved side.”
 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841